Lathrop, J.
We find nothing in the facts of this case which distinguishes it from Moore v. New York, New Haven, & Hartford Railroad, 173 Mass. 335, and Cote v. New York, New Haven, & Hartford Railroad, 182 Mass. 290. There was a presumption of fact that the injury sued for was caused by the last carrier. While the case was submitted to the court below on agreed facts, it was agreed that the court might draw inferences. The finding of that court in favor of the plaintiff was on a matter of fact which we cannot change, unless the facts agreed show, as matter of law, that the last carrier has exonerated itself from liability. We cannot say that they so show.

Judgment for the plaintiff affirmed.